Public Utilities Commission, No. 09-516-EL-AEC. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio and is scheduled for oral argument on Tuesday, March 22, 2011.
It is ordered by the court, sua sponte, that this case is consolidated with 2009-2060, In re Application of Ormet Primary Aluminum Corp., Public Utilities Commission, No. 09-119-EL-AEC, for oral argument only. Pursuant to S.Ct.Prac.R. 9.5, each side shall be allotted 15 minutes for oral argument.